           Case 1:20-cr-00257-NONE-SKO Document 6 Filed 06/11/21 Page 1 of 1


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 MELANIE L. ALSWORTH
   Assistant United States Attorney
 3
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6
     Attorneys for Plaintiff
 7
     United States of America
 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                                 EASTERN DISTRICT OF CALIFORNIA

11

12   UNITED STATES OF AMERICA,                     CASE NO. 1:20-CR-00257 NONE SKO

13                        Plaintiff,               ORDER TO UNSEAL INDICTMENT
14                 v.
15   WILLIAM ROBERT DAVIDS,
16                        Defendant.
17

18          IT IS HEREBY ORDERED that the indictment be unsealed and made public record.

19

20    Dated:     June 11, 2021
                                                       The Honorable Jennifer L. Thurston
21                                                     United States Magistrate Judge
22

23

24

25

26

27

28
                                                   2
